RESTRICTED STOCK AWARD

 

THIS STOCK AWARD ("Award") is granted this first day of February, 2007 by
Westell Technologies, Inc., a Delaware corporation ("Westell Technologies") to
Thomas E. Mader (the "Executive").

 

WHEREAS, Westell Technologies is of the opinion that its interests will be
advanced by granting Executive a proprietary interest in Westell Technologies,
thus providing Executive with a more direct stake in Westell Technologies'
welfare and creating a closer relationship between Executive's interests and
those of Westell Technologies;

 

NOW, THEREFORE, in consideration of services rendered to Westell Technologies by
the Executive and the services and other conditions required hereunder, Westell
Technologies hereby grants this Award to Executive pursuant to the WESTELL
TECHNOLOGIES, INC. 2004 STOCK INCENTIVE PLAN on the terms expressed herein.

 

1. Stock Award. Westell Technologies hereby grants to Executive an award of five
hundred thousand (500,000) shares of Class A common stock of Westell
Technologies (the "Award Shares"), subject to the forfeiture and
nontransferability provisions set forth in Sections 2 and 3, respectively, and
the other terms and conditions set forth herein.

 

2. Restrictions. Except for such proportions as shall have been released
pursuant to Section 4 from the forfeiture period set forth in Section 3, the
Executive shall not sell, assign, transfer, convey, pledge, hypothecate,
encumber, donate or otherwise dispose of any of the Award Shares under any
conditions (and any disposition or attempted disposition shall be void and of no
force or effect whatsoever) until February 1, 2012 , at which time the Award
Shares shall be released from the restrictions herein if the Executive is then
an employee of Westell Technologies.

 

3. Forfeiture. Except for such partial or full vesting as may occur pursuant to
Section 4 below, if Executive's employment with Westell Technologies terminates
prior to February 1, 2012, for any reason, whether such termination is voluntary
or involuntary and whether it occurs by reason of resignation, removal, or
otherwise, any Award Shares not yet vested shall be immediately forfeited and
returned to Westell Technologies without any payment or other consideration for
the shares. In connection therewith, Executive has executed and delivered to
Westell Technologies stock powers endorsed in blank and grants Westell
Technologies an irrevocable power of attorney to transfer forfeited Award Shares
to Westell Technologies.

 

 


--------------------------------------------------------------------------------



 

 

4. Vesting. (a) On February 1, 2008 one fifth (100,000) of the Award Shares
shall become vested and nonforfeitable if Executive is then an employee of
Westell Technologies.

 

(b) On February 1, 2009 an additional one fifth (100,000) of the Award Shares
shall become vested and nonforfeitable if Executive is then an employee of
Westell Technologies.

 

(c) On February 1, 2010 an additional one fifth (100,000) of the Award Shares
shall become vested and nonforfeitable if Executive is then an employee of
Westell Technologies.

 

(d) On February 1, 2011 an additional one fifth (100,000) of the Award Shares
shall become vested and nonforfeitable if Executive is then an employee of
Westell Technologies.

 

(e) On February 1, 2012 the last one fifth (100,000) of the Award Shares shall
become vested and nonforfeitable if Executive is then an employee of Westell
Technologies.

 

(f) Notwithstanding clauses (a) through (e) above, any unvested portions of the
Award Shares shall fully vest upon (i) a Change of Control, or (ii) the
termination of Executive's employment with Westell Technologies by reason of (A)
the termination of such employment by Westell Technologies without Cause, or (B)
the termination of such employment by Executive for Good Reason. As used herein,
Change of Control, Cause and Good Reason have the meanings ascribed to those
terms in the Employment Agreement (as amended from time to time) between Westell
Technologies and the Executive dated January __ , 2007.

 

5. Legend. Certificates representing the Award Shares (and any shares received
in respect of the Award Shares as contemplated by Paragraph 7) shall bear a
legend as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE HOLDER
DATED FEBRUARY 1, 2007, A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE."

 

6. Dividends. Executive shall be entitled to receive and retain all dividends
and other distributions paid on the Award Shares granted under this Award that
have not been forfeited except for stock dividends. Executive shall not be
entitled to receive any dividends or other distributions on any Award Shares
that are paid after the Award Shares have been forfeited.

 

 


--------------------------------------------------------------------------------



 

 

7. Adjustments and Certain Distributions. In the event that, prior to the
termination of the restrictions hereunder on all the Award Shares, Westell
Technologies shall have effected one or more stock splits, stock dividends or
other increases of its common stock outstanding without receiving consideration
therefor, all stock received by Executive in respect of the Award Shares that
are then subject to the restrictions and risk of forfeiture hereunder shall also
be held subject to such restrictions and risk of forfeiture. In addition, any
stock or other securities of any Westell Technologies subsidiaries received by
Executive in respect of any Award Shares that are then subject to the
restrictions and risk of forfeiture hereunder shall also be held subject to such
restrictions and risk of forfeiture.

 

8. Non-Transferability. This Award and the rights and privileges conferred by
this Award are personal to Executive and shall not, until vested, be sold,
assigned, transferred, conveyed, pledged, hypothecated, encumbered or donated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

9. Withholding Taxes. Not withstanding anything to the contrary in this Award,
the lapse of restrictions on the Award Shares is further conditioned on any
applicable withholding taxes having been collected by lump sum payroll deduction
or by direct payment by the Executive to Westell Technologies. If Executive does
not make such payment when requested, Westell Technologies may refuse to deliver
the Award Shares and to remove the legend on the Award Shares unless and until
arrangements satisfactory to Westell Technologies for such payment have been
made.

 

IN WITNESS WHEREOF, Westell Technologies has caused this Award to be granted on
the date first above written.

 

Westell Technologies, Inc.

 

 

By:

 

--------------------------------------

 

Title______________________________

 

ACCEPTED:

 

-------------------------------

Thomas E. Mader

 



 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

ASSIGNMENT OF RESTRICTED STOCK THAT HAS BEEN FORFEITED

UNDER TERMS OF FEBRUARY 1, 2007 STOCK AWARD

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to Westell
Technologies, Inc., ________________________shares of Class A Common Stock of
Westell Technologies, Inc., standing in the name of the undersigned on the books
of the corporation represented by Certificate No. ____________, and does hereby
irrevocably constitute and appoint ________________ to transfer said stock on
the books of the corporation with full power of substitution in the premises.

 

Dated: _____________________________

 

 

------------------------------------

Thomas E. Mader

 

 

 

 

 

 